DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-31 is pending and being examined.

Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/481,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejection of Claim 13-18, and 20-29, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 16 and 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 13-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending 
The previous rejection of Claim(s) 13-25, under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0266301 A1 to Vedula et al. (hereinafter Vedula) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 13-17, and 19-29, under 35 U.S.C. 103 as being unpatentable over WO 2015/148248 A1 in which citations are directed to the US publication, US 2017/0174818 A1 to Vonorcik et al. (hereinafter Vonorcik) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 13-20, 22, 23, and 25, under 35 U.S.C. 103 as being unpatentable over CN 104232005 A to Liu et al. (hereinafter Liu) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-25, 30 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0266301 A1 to Vedula et al. (hereinafter Vedula).

Regarding claims 13-25, 30 and 31, Vedula teaches extruded polyurethane pellets obtained by extruding PTMEG with a Mn of 2000, PTMEG with a Mn of 1000, HQEE, HER with 
Vedula also teaches the HQEE and the HER is used in a mole ratio of HQEE to HER from about 98:2 to 50:50 (See claims 16-17), which correlates to a proportion of 98-50 mol% of HQEE (i.e. KV1) to 2-50 mol% of HER (i.e. KV2), which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).


Claims 13-17, and 19-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/148248 A1 in which citations are directed to the US publication, US 2017/0174818 A1 to Vonorcik et al. (hereinafter Vonorcik) and in further view of US 2004/0266301 A1 to Vedula et al. (hereinafter Vedula).

Regarding claims 13-17, and 19-31, Vonorcik teaches a polyurethane injection molded foam obtained from reaction at least one polyol, at least one isocyanate, and at least one chain 
Vonorcik does not explicitly the mol% proportion of KV1 to KV2 chain extenders.
However, Vedula teaches thermoplastic polyurethane polymers (See abstract) obtained by extruding PTMEG with a Mn of 2000, PTMEG with a Mn of 1000, HQEE, HER with MDI (para 65), which is then used to form melt spun fibers (Example 4, para 65), and the fibers can be weaved to form fabrics (para 55), and the above also can contain fillers (para 33), which is in 
It would have been obvious to one ordinarily skilled in the invention before the effective filing date of the claimed invention to use the HQEE and HER mol% amount of Vedula for the HQEE and HER of Vonorcik because Vedula teaches the same field of use of thermoplastic polyurethanes using similar and compatible components as cited above in Vonorcik, and Vedula further teaches the addition of the HQEE and HER are added for high heat resistance and effective high heat applications (para 25-26).

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
On page 7-8, the Applicant argues that Vedula does not teach the claimed KV1 to KV2 proportion. This is not persuasive because, as cited above, Vedula also teaches the HQEE and the HER is used in a mole ratio of HQEE to HER from about 98:2 to 50:50 (See claims 16-17), which correlates to a proportion of 98-50 mol% of HQEE (i.e. KV1) to 2-50 mol% of HER (i.e. KV2), which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766